            Case 1:18-cv-01004-LY Document 35 Filed 07/05/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS



 COLIN SUTTLES,                                       Case No. 18-cv-1004-LY

                 Plaintiff,

         v.

 FACEBOOK, INC.,

                 Defendant.



DEFENDANT FACEBOOK, INC.’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT
 OF ITS MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT

       Pursuant to Federal Rule of Evidence 201, Defendant Facebook, Inc., respectfully requests

that the Court take judicial notice of the following facts as these facts are “not subject to reasonable

dispute because” they “can be accurately and readily determined from sources whose accuracy

cannot reasonably be questioned.”

       1.      Mortgages and student loans are the two largest categories of consumer debt. Center

for Microeconomic Data, Federal Reserve Bank of New York, Quarterly Report on Household Debt

and Credit at 3 (Feb. 2019), https://www.newyorkfed.org/medialibrary/interactives/householdcredit/

data/pdf/hhdc_2018q4.pdf.

       2.      There are over $170 billion in private, federally guaranteed student loans

outstanding through the Federal Family Education Loans (“FFEL”) program, approximately $66

billion of which are in default, affecting 3.9 million student borrowers. Office of the U.S.

Department of Education, Portfolio by Loan Status (DL, FFEL, ED-Held FFEL, ED-Owned),

https://studentaid.ed.gov/sa/about/data-center/student/portfolio (last visited June 6, 2019) (follow

“Portfolio by Loan Status” hyperlink).
            Case 1:18-cv-01004-LY Document 35 Filed 07/05/19 Page 2 of 4




       3.      Of $850 billion in outstanding private, government-guaranteed mortgages, at last

report 11.4% were in default (574,716 mortgages). Office of the Comptroller of the Currency,

OCC Mortgage Metrics Report: Disclosure of National Bank Mortgage Loan Data, Third Quarter

2015 at 4, 9, 14 (Dec. 2015), https://www.occ.treas.gov/publications/publications-by-type/other-

publications-reports/mortgage-metrics/mortgage-metrics-q3-2015.pdf.

       4.      The servicers and collectors of government-guaranteed student loans and

mortgages frequently collect payments on such debts through autodialed calls to cell phones. See

Letter from Senators Mike Lee (R-Utah) and Edward J. Markey (D-Mass.) to Ajit Pai (FCC

Chairman) at 1 (Aug. 4, 2017), https://www.markey.senate.gov/imo/media/doc/2017-08-04-

DebtCollector-RoboCalls%20.pdf; Letter from National Council Higher Education Loan

Programs to FTC at 2, 12 (Apr. 7, 2011), https://www.ftc.gov/sites/default/files/documents/

public_comments/ftc-workshop-debt-collection-2.0-protecting-consumers-technology-changes-

project-no.p114802-00008%C2%A0/00008-58349.pdf.

Dated: July 5, 2019                                Respectfully submitted,

                                                   /s/Andrew B. Clubok
                                                   Andrew B. Clubok (pro hac vice)
                                                   (DC Bar No. 446935)
                                                   Andrew D. Prins (pro hac vice)
                                                   Nicholas L. Schlossman (pro hac vice)
                                                   Gregory B. in den Berken (pro hac vice)
                                                   LATHAM & WATKINS LLP
                                                   555 Eleventh Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   Telephone: (202) 637-2200
                                                   Fax: (202) 637-2201
                                                   Andrew.Clubok@lw.com




                                               2
Case 1:18-cv-01004-LY Document 35 Filed 07/05/19 Page 3 of 4




                                 Patrick C. Justman (pro hac vice)
                                 Marcus Curtis (pro hac vice)
                                 LATHAM & WATKINS LLP
                                 12670 High Bluff Drive
                                 San Diego, CA 92130
                                 Telephone: (858) 509-8465

                                 Counsel for Defendant Facebook, Inc.




                             3
          Case 1:18-cv-01004-LY Document 35 Filed 07/05/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on July 5, 2019, I filed the foregoing Request for Judicial Notice in Support

of Facebook’s Motion to Dismiss Plaintiff’s Second Amended Complaint for Defendant Facebook,

Inc., with the Clerk of the United States District Court for the Western District of Texas via the

CM/ECF system, which will notify all participants in the case who are registered CM/ECF users.


                                                 /s/ Andrew B. Clubok
                                                 Andrew B. Clubok (pro hac vice)
                                                 (DC Bar No. 446935)
                                                 LATHAM & WATKINS LLP
                                                 555 Eleventh Street, NW
                                                 Suite 1000
                                                 Washington, DC 20004
                                                 Telephone: (202) 637-2200
                                                 Facsimile: (202) 637-2201
                                                 Andrew.Clubok@lw.com




                                                4
